DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to a fault-tolerant controller architecture that employs a machine learning model.  Each independent claim identifies the uniquely distinct features:
three machine learning models, each configured to: 
receive: 
the one or more inputs; and 
an additional feature input based on the one or more inputs; and 
produce a machine learning model output; 
wherein each of the three machine learning models is implemented in a hardware processor; 
a first-level feature creation module, configured to: 
receive the one or more inputs; 
perform a feature creation operation on the one or more inputs; 
create the additional feature inputs; and 
provide the additional feature inputs to each of the three machine learning 
models; 
wherein: 
the first-level feature creation operation filters one or more aspects 
of the one or more inputs; and 
the first-level feature creation operation is implemented in hardware; and 
a combination module, configured to: 
receive each of the three machine learning model outputs; and 
produce a machine learning system output.

The closest prior art, US 2021/0118024 A1 (“Sollami et al.”); US 2020/0090056 A1 (“Singhal et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664